SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1436
KA 10-01660
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

STEPHEN M. COLLINS, DEFENDANT-APPELLANT.


SCOTT P. FALVEY, CANANDAIGUA, FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (HEATHER A. PARKER
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (James R.
Harvey, J.), rendered November 27, 2002. The judgment convicted
defendant, upon his plea of guilty, of use of a child in a sexual
performance and course of sexual conduct against a child in the second
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    December 23, 2011                      Frances E. Cafarell
                                                   Clerk of the Court